WELCH, J.
(.concurring specially). T fully agree that marriage does not constitute one spouse the ancestor of the other, and I agree with the result of the majority opinion that as to the property involved, decedent’s surviving husband inherits one-half, decedent’s sister one-fourth, and decedent’s nephew, Joseph, inherits the remaining one-fourth. I do not arrive at that conclusion by the exact route of reasoning of the majority opinion, and I do not acquiesce in all the statements and reasoning of the majority opinion. I, therefore, concur in the result or in the ultimate conclusion of reversal and remand with directions.